DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 04/30/2021. The examiner acknowledges the amendments to claims 1-4 and 6-15. Claims 5 and 16-20 are cancelled. Claims 10 and 15 are withdrawn. Claims 21-25 are new.

Election/Restrictions
Newly submitted claim 23 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: In the originally presented set of claims, claim 13, which is part of elected group I comprising claims 1-15, was directed to a lumen extending through the shaft of the obturator.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-4, 6-9, 11-14, 21-22, and 24-25 are subject to examination hereinbelow.

Response to Arguments
Applicant’s arguments, filed 04/30/2021, with respect to the USC 112(f) interpretation of claim 3, the objection of claim 4, and the USC 112(b) rejections of claims 3-4, 9, and 11-12 have been fully considered and are persuasive.  The USC 112(f) interpretation of claim 3, the objection of claim 4, and the USC 112(b) rejections of claims 3-4, 9, and 11-12 have been withdrawn. 
Applicant's arguments filed 04/30/2021 with respect to the USC 102 and 103 rejections of claims 1-4, 6-9, 11-14 have been fully considered but they are not persuasive.
On pg 10, Applicant asserts Weikel does not teach “a neck defined by the elongate shaft.” This limitation was previously mapped to blocking member (16) of Weikel, however Applicant’s arguments do not point out specific errors with the Examiner’s mapping of the claimed limitations to the prior art of record. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.
On pg 10-11 of their Remarks, Applicant argues that some of the remaining claims (such as independent claim 1 amended to comprise “the neck being configured to receive a distal end of the cannula.”) have been amended to comprise allowable subject matter previously recited in claim 5. Examiner respectfully disagrees.
On pg 11 of their Remarks, Applicant argues using Nomura (cited in previous Office Action) to modify the base device of Weikel (cited in previous Office Action) to comprise a cannula having a reduced diameter portion similar to catheter (2) comprising a reduced diameter of front-end (7) would render Weikel unsuitable for its intended purpose, because doing so could, for instance, prevent probe sleeve (16) from freely sliding into position to cover a side 
Nomura comprises an inner needle (1) configurable for being disposed within reduced-diameter front-end (7) of catheter (2), which is structurally similar to probe (12), even comprising a sharpened-end (3) that has structural similarities comparable to the sharpened distal end of probe 12 which side aperture (14) is disposed in (Nomura, Fig 2). Furthermore, Nomura discloses the inner member (1) is configured to be “pulled back and removed from catheter tube 2” and “there is no fear that…[may] prevent the inner needle member 1 from being pulled back and removed from the catheter tube 2)” [col 4, ln 66 – col 5, ln 17]. In view of the explicit disclosure that the entirety internal needle (2), including sharpened-end (3) is configurable to be pulled back completely through the length of catheter 2 such that internal needle 1 may be removed from catheter 2, the Examiner finds Applicant’s assertions of the proposed modifications rendering the base apparatus of Weikel unsatisfactory for its intended purpose unconvincing.

Claim Objections
Claims 3, 6-9, and 11-12 objected to because of the following informalities: “a cannula” should be changed to “the cannula” in order to clarify that Applicant is referring to the first instance of “cannula” positively recited in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 9, 11-14, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 8287466 B2 to Weikel, et al. (cited in previous Office Action, hereinafter Weikel) in view of US 5618272 A to Nomura (cited in previous Office Action).
Regarding claim 1, Weikel teaches a targeting set for use with positioning a biopsy needle relative to a patient [col 4, ln 57-63], the targeting set comprising:
an obturator (comprising 12 and 16) including an elongate shaft (16) extending between a distal tip (110) and a hub (112) [col 4, ln 35-56; col 6, ln 14-14-16] (Fig 1 and 3);
a side notch (14) defined by the elongate shaft and configured to receive tissue for visualization under MRI [col 4, ln 35-56; col 6, ln 36-43] (Fig 1); and

However, Weikel does not teach a cannula configured to receive the obturator; and
The neck being configured to receive a distal end of the cannula.
Nomura teaches a cannula (2) configured to receive an obturator (1) [abstract] (Fig 2), and
A neck (comprising 4, 4a, and 5) configured to receive a distal end (7) of a cannula (2) [abstract] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel to have a cannula configured to receive the obturator; and
The neck being configured to receive a distal end of the cannula based on the teachings of Nomura, because doing so would minimize the resistance of a blood vessel’s wall against the device, as recognized by Nomura [abstract].

Regarding claim 2, Weikel in view of Nomura teach all the limitations of claim 1, and Weikel further teaches the neck (blocking member 16) including an outwardly extending portion ([col 4, ln 35-56; claim 1, part (b)], the radius of blocking member 16 is larger at the distal end of its taper, as compared to the proximal end of the taper proximal to side aperture (14), as shown in (Fig 7A)), the outwardly extending portion extending radially outwardly from the tapered portion ([col 4, ln 35-56; claim 1, part (b)], the radius of blocking member 16 is larger at the distal end of its taper, as compared to the proximal end of the taper proximal to side aperture (14), as shown in (Fig 7A)).

Regarding claim 4, Weikel in view of Nomura teach all the limitations of claim 1, and Weikel further teaches the neck (blocking member 16) including an outwardly extending portion distal of the tapered portion such that the neck tapers inwardly through the tapered portion ([col 4, ln 35-56; claim 1, part (b)], the radius of blocking member 16 decreases toward the tip, as shown in (Fig 7A)).
However, Weikel does not teach the neck extends outwardly from the tapered portion towards the tip.
Nomura teaches a neck (comprising 4, 4a, and 5, in particular 4a) extends outwardly from a tapered portion (5) towards a tip (3) [abstract] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel to have the neck extends outwardly from the tapered portion towards the tip based on the teachings of Nomura, because doing so would minimize the resistance of a blood vessel’s wall against the device, as recognized by Nomura [abstract].

Regarding claim 9, Weikel in view of Nomura teach all the limitations of claim 1, however Weikel does not teach a cannula configured to receive the obturator, the neck including a ramp extending outwardly from the tapered portion, the cannula including a distal end configured for receipt within the neck of the obturator, the distal end of the cannula being configured to expand upon engagement with the ramp when the cannula is advanced distally relative to the obturator.
Nomura teaches a cannula (2) configured to receive an obturator (1) [abstract] (Fig 2), a neck (comprising 4, 4a, and 5) including a ramp (4a) extending outwardly from a tapered portion 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel to have a cannula configured to receive the obturator, the neck including a ramp extending outwardly from the tapered portion, the cannula including a distal end configured for receipt within the neck of the obturator, the distal end of the cannula being configured to expand upon engagement with the ramp when the cannula is advanced distally relative to the obturator based on the teachings of Nomura, because doing so would minimize the resistance of a blood vessel’s wall against the device, as recognized by Nomura [abstract].

Regarding claim 11, Weikel in view of Nomura teach all the limitations of claim 1, however Weikel does not teach a cannula configured to receive the obturator, the cannula including a distal end configured for receipt within the neck of the obturator, the cannula being configured to define a substantially smooth surface between the obturator and the cannula when the distal end of the cannula is received within the neck of the obturator.
Nomura teaches a cannula (2) configured to receive an obturator (1) [abstract] (Fig 2), the cannula including a distal end (7) configured for receipt within a neck (comprising 4, 4a, and 5) 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel to have a cannula configured to receive the obturator, the cannula including a distal end configured for receipt within the neck of the obturator, the cannula being configured to define a substantially smooth surface between the obturator and the cannula when the distal end of the cannula is received within the neck of the obturator based on the teachings of Nomura, because doing so would minimize the resistance of a blood vessel’s wall against the device, as recognized by Nomura [abstract].

Regarding claim 12, Weikel in view of Nomura teach all the limitations of claim 1, however Weikel does not teach a cannula configured to receive the obturator, the neck including a tapered portion and an outwardly extending portion, the tapered portion tapering inwardly to define an inner diameter relative to an outer diameter defined by the elongate shaft as the tapered portion extends distally towards the outwardly extending portion, the cannula including a thickness approximately equivalent to one half of the difference between the inner diameter and the outer diameter.
Nomura teaches a cannula (2) configured to receive an obturator (1) [abstract] (Fig 2), a neck (of needle member 1) including a tapered portion (comprising 4 and 5) and an outwardly extending portion (base end of sharpened portion 3) [abstract; col 4, ln 22-29] (Fig 3), the tapered portion tapering inwardly to define an inner diameter (between 4 and 4a) relative to an outer diameter (comprising 5) of an elongate shaft (1) as the tapered portion extends distally 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel to have a cannula configured to receive the obturator, the neck including a tapered portion and an outwardly extending portion, the tapered portion tapering inwardly to define an inner diameter relative to an outer diameter defined by the elongate shaft as the tapered portion extends distally towards the outwardly extending portion, the cannula including a thickness approximately equivalent to one half of the difference between the inner diameter and the outer diameter based on the teachings of Nomura, because doing so would minimize the resistance of a blood vessel’s wall against the device, as recognized by Nomura [abstract].

Regarding claim 13, Weikel in view of Nomura teach all the limitations of claim 1, and Weikel further teaches the obturator (comprising 12 and 16) defining a lumen (126) extending 

Regarding claim 14, Weikel in view of Nomura teach all the limitations of claim 1, and Weikel further teaches the neck (blocking member 16) being disposed proximally relative to the side notch (14) [col 4, ln 35-56] (Fig 7A).

Regarding claim 21, Weikel teaches a targeting set for use with positioning a biopsy needle relative to a patient [col 4, ln 57-63], the targeting set comprising:
(b)	an obturator (comprising 12 and 16), the obturator defining:
(i)	an elongate shaft (16) extending between a distal tip of the obturator (110) and a hub (112) [col 4, ln 35-56; col 6, ln 14-14-16] (Fig 1 and 3);
(ii)	a side notch (14) defined by the elongate shaft and configured to receive tissue for visualization under MRI [col 4, ln 35-56; col 6, ln 36-43] (Fig 1); and
(iii)	a neck (blocking member 16) defined by the elongate shaft and disposed proximate of the side notch [col 4, ln 35-56] (Fig 1), the neck having a proximal tapered portion [claim 1, part (b)] (Fig 7A).
	However Wikel does not teach:
	(a)	a cannula defining a lumen extending from an open distal end to an open proximal end;
	(b)	the obturator being configured for receipt within the lumen of the cannula; and

	Nomura teaches:
(a)	a cannula (2) defining a lumen extending from an open distal end (front-end 7) to an open proximal end (proximal end of 7 connected to base-sleeve member 8) ([abstract; col 4, ln 17-21; col 4, ln 66 – col 5, ln 17], cannula 2 has an open distal end 7 from which inner needle 1 protrudes from, and an open distal end connected to 8 through which inner needle 1 can be removed from) (Fig 2);
	(b)	an obturator (inner needle 1) being configured for receipt within the lumen of the cannula [abstract] (Fig 2); and
		(iii)	a neck (comprising 4, 4a, and 5) having a distal ramp (4a) [abstract] (Fig 3), the neck being configured to receive the distal end of the cannula with the distal end of the cannula being positioned adjacent to the proximal tapered portion and abutting the distal ramp [abstract] (Fig 3).
	It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel to have:
	(a)	a cannula defining a lumen extending from an open distal end to an open proximal end;
	(b)	the obturator being configured for receipt within the lumen of the cannula; and
		(iii)	the neck having a distal ramp, the neck being configured to receive the distal end of the cannula with the distal end of the cannula being positioned adjacent to the proximal tapered portion and abutting the distal ramp based on the teachings of Nomura, because 

	Regarding claim 24, Wikel in view of Nomura teach all the limitations of claim 21, and Weikel further teaches the obturator (comprising 12 and 16) including one or more lumens (126) being in communication with the side notch (14) [col 9, ln 47-55] (Fig 8A).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weikel in view of Nomura as applied to claim 1 above, and further in view of US 20160081676 A1 to Nock, et al. (cited in previous Office Action, hereinafter Nock).
Regarding claim 3, Weikel in view of Nomura teach all the limitations of claim 1, and Weikel further teaches the neck (blocking member 16) including an outwardly extending portion ([col 4, ln 35-56; claim 1, part (b)], the radius of blocking member 16 is larger at the distal end of its taper, as compared to the proximal end of the taper proximal to side aperture (14), as shown in (Fig 7A)).
However Weikel in view of Nomura do not teach a cannula having a cannula hub and adapted to receive the obturator, the cannula hub having a lock adapted to lock the obturator hub, wherein the neck provides a substantially smooth surface between the proximal end of the side notch and the distal end of the cannula when the cannula hub and obturator hub are locked.
Nock teaches a cannula (2502) having a cannula hub (2504) and adapted to receive an obturator (comprising 2520, 2522) [0129 and 0132] (Fig 21), the cannula hub having a lock (retention features (2518)) adapted to lock an obturator hub, wherein a neck (2522) provides a substantially smooth surface between the proximal end of the side notch and the distal end of the 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel in view of Nomura to have a cannula having a cannula hub and adapted to receive the obturator, the cannula hub having a lock adapted to lock the obturator hub, wherein the neck provides a substantially smooth surface between the proximal end of the side notch and the distal end of the cannula when the cannula hub and sleeve hub are locked based on the teachings of Nock, because doing so would create a more streamlined profile which may reduce the force required to insert cannula and obturator into a patient's breast, as recognized by Nock [0132].

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weikel in view of Nomura as applied to claim 1 above, and further in view of US 9414816 B2 to Rhad, et al. (cited in previous Office Action, hereinafter Rhad).
Regarding claim 6, Weikel in view of Nomura teach all the limitations of claim 1. However, Weikel does not teach a cannula configured to receive the obturator, the cannula including a distal end defining at least one sleeve having a slot, the at least one sleeve being configured to flex for receipt of the sleeve within the neck of the obturator.
Rhad teaches a cannula (comprising 104 and 108) configured to receive an obturator (52) [col 7, ln 44-61] (Fig 2B), the cannula including a distal end (chamfered 108) defining at least one sleeve (104) having a slot (110) [col 7, ln 25-61] (Fig 2A), the at least one sleeve being 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel to have a cannula configured to receive the obturator, wherein the cannula including a distal end defining at least one sleeve having a slot, wherein the at least one sleeve being configured to flex for receipt of the sleeve around the neck of the obturator based on the teachings of Rhad, because doing so would provide a substantially smooth transition from the outer diameter of the obturator to the outer diameter of the cannula, as recognized by Rhad [col 7, ln 44-61].
However, Rhad does not teach the at least one sleeve being configured to flex for receipt of the sleeve within the neck.
Nomura teaches at least one sleeve (7) being configured to flex for receipt of the sleeve within the neck (comprising 4, 4a, and 5) of an obturator (1) ([abstract; col 4, ln 4-16 and 41-52], front end (7) of catheter (2)’s flexibility and resiliency (which means it flexes quickly to its original shape after being stretched) enables it to flex for receipt into the tapers formed by (4, 4a, and 5) of the neck of inner needle member (1), as shown in Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel in further view of Rhad to have the at least one sleeve being configured to flex for receipt of the sleeve within the neck based on the teachings of Nomura, because doing so would minimize the resistance of a blood vessel’s wall against the device, as recognized by Nomura [abstract].


Rhad teaches a cannula (comprising 104 and 108) configured to receive an obturator (52) [col 7, ln 44-61] (Fig 2B), the cannula including a distal end (chamfered 108) defining a pair of sleeves (104) separated by a pair of slots (110) [col 7, ln 25-61] (Fig 2A), the pair of sleeves being configured to flex for receipt of the pair of sleeves around the neck of the obturator [col 7, ln 44-61] (Fig 2B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel to have a cannula configured to receive the obturator, the cannula including a distal end defining a pair of sleeves separated by a pair of slots, the pair of sleeves being configured to flex for receipt of the pair of sleeves around the neck of the obturator based on the teachings of Rhad, because doing so would provide a substantially smooth transition from the outer diameter of the obturator to the outer diameter of the cannula, as recognized by Rhad [col 7, ln 44-61].
However, Rhad does not teach the pair of sleeves being configured to flex for receipt of the sleeve within the neck.
Nomura teaches at least one sleeve (7) being configured to flex for receipt of the sleeve within the neck (comprising 4, 4a, and 5) of an obturator (1) ([abstract; col 4, ln 41-52], front end (7)’s resiliency (which means it flexes quickly to its original shape after being stretched) enables it to flex for receipt into the tapers formed by (4, 4a, and 5) of the neck of inner needle member (1), as shown in Fig 2).


Regarding claim 8, Weikel in view of Nomura teach all the limitations of claim 1, however Weikel in view of Nomura do not teach a cannula configured to receive the obturator, wherein the cannula and the obturator each defining an oval-shaped cross-section such that the oval-shaped cross-section defines a longitudinal axis and a transverse axis oriented perpendicularly relative to the longitudinal axis, wherein the cannula defining a distal end having a pair of sleeves separated by a pair of slots, the pair of slots being aligned with the longitudinal axis defined by the oval-shaped cross-section.
Rhad teaches (comprising 104 and 108) configured to receive an obturator (52) [col 7, ln 44-61] (Fig 2B), wherein the cannula and the obturator each define an oval-shaped cross-section such that the oval-shaped cross-section defines a longitudinal axis and a transverse axis oriented perpendicularly relative to the longitudinal axis [claim 1] (Fig 2B), wherein the cannula defines a distal end (chamfered (108)) having a pair of sleeves (104) separated by a pair of slots (110) [col 7, ln 25-61] (Fig 2A), wherein the pair of slots are aligned with the longitudinal axis defined by the oval-shaped cross-section ([claim 1], gaps (110) are aligned with the longitudinal axis of the oval-shaped cross section by being longitudinally extended) (Fig 2A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel in view of Nomura to have a cannula configured to receive .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Weikel in view of Nomura as applied to claim 21 above, and further in view of Rhad, in still further view of US 20120022568 A1 to Koblish, et al. (hereinafter Koblish).
Regarding claim 22, Weikel in view of Nomura teach all the limitations of claim 21, however they do not teach the cannula defining a pair of flat sides, the obturator defining a pair of flat sides corresponding to the pair of flat sides of the cannula, the distal end of the cannula including a first sleeve and a second sleeve, the first sleeve and the second sleeve defining one or more slots, the one or more slots being positioned away from the pair of flat sides of the cannula.
Rhad teaches a cannula defining a pair of flat sides [claim 1, b] (Fig 2A), an obturator (needle) defining a pair of flat sides corresponding to the pair of flat sides of the cannula [claim 1, a] (Fig 7), the distal end of the cannula including a first sleeve (a first of leaves (104)) and a second sleeve (a second of leaves (104)) [col 7, ln 25-43] (Fig 2A), the first sleeve and the second sleeve defining one or more slots (110) [col 7, ln 25-43] (Fig 2A).
However, Rhad does not teach the one or more slots being positioned away from the pair of flat sides of the cannula.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base invention of Weikel/Nomura/Rhad, in particular the slot (110) of Rhad, to have the slot positioned on the rounded portion of the cannula, away from the flat sides of the cannula based on the teachings of the comparable cannula of Koblish, because doing so would have the predictable result of allowing the leaves (104) to still flex when a needle is passed through the distal end of the cannula or “flare,” as recognized by Koblish [0036] (Fig 1F).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Weikel in view of Rhad, in further view of Nomura.
Regarding claim 25, Weikel teaches a targeting set for use with positioning a biopsy needle relative to a patient [col 4, ln 57-63], the targeting set comprising:
(b)	an obturator (comprising 12 and 16), the obturator defining:
(i)	an elongate shaft (16) extending between a distal tip of the obturator (110) and a hub (112) [col 4, ln 35-56; col 6, ln 14-16] (Fig 1 and 3);
(ii)	a side notch (14) defined by the elongate shaft and configured to receive tissue for visualization under MRI [col 4, ln 35-56; col 6, ln 36-43] (Fig 1); and
(iii)	a neck (blocking member 16) positioned proximally relative to the side notch [col 4, ln 35-56] (Fig 1), the neck having a tapered portion [claim 1, part (b)] (Fig 7A).
	However Weikel does not teach:

	(b)	the obturator being configured for receipt within the lumen of the cannula; and
		(iii)	the tapered portion extending into the elongate shaft, the extension into the elongate shaft of the tapered portion increasing as the tapered portion extends axially in a distal direction, the slotted distal end of the cannula being configured to deform into the tapered portion of the neck.
	Rhad teaches:
(a)	a cannula (102) including a slotted distal end (formed by slots (104), open distal end (106), and gap (110)) and an open proximal end (180) [col 7, ln 25-61; col 8, ln 18-44] (Fig 1A and 2A), the cannula defining a lumen (112) extending from the slotted distal end to the open proximal end [col 7, ln 25-61] (Fig 2A);
(b)	an obturator (50) being configured for receipt within the lumen of the cannula [col 7, ln 25-61] (Fig 2A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel to have:
(a)	a cannula including a slotted distal end and an open proximal end, the cannula defining a lumen extending from the slotted distal end to the open proximal end; and
(b)	the obturator being configured for receipt within the lumen of the cannula based on the teachings of Rhad, because doing so would provide a substantially smooth transition from the outer diameter of the obturator to the outer diameter of the cannula, as recognized by Rhad [col 7, ln 44-61].
However, Rhad does not teach:

	Nomura teaches:
		(iii)	a tapered portion (4, 4a, and 5) extending into an elongate shaft (elongate shaft of needle 1) [abstract] (Fig 3), the extension into the elongate shaft of the tapered portion increasing as the tapered portion extends axially in a distal direction [abstract] (Fig 3), the distal end (7) of a cannula (2) being configured to deform into the tapered portion of a neck [col 5, ln 18-30] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel in view of Rhad to have the tapered portion extending into the elongate shaft, the extension into the elongate shaft of the tapered portion increasing as the tapered portion extends axially in a distal direction, the slotted distal end of the cannula being configured to deform into the tapered portion of the neck based on the teachings of Nomura, because doing so would minimize the resistance of a blood vessel’s wall against the device, as recognized by Nomura [abstract].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791